           Case 2:06-cr-00210-LDG-VCF Document 1277 Filed 03/10/21 Page 1 of 6




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     SUMMER A. JOHNSON
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
 6   Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
 7   Attorneys for the United States

 8                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                    Case No.: 2:06-cr-00210-LDG-VCF
10
                   Judgment Creditor,             MOTION FOR ENTRY OF A FINAL
11                                                ORDER OF GARNISHMENT
            v.
12
     NATHAN RIVERO,
13
                   Judgment Debtor,
14
     and
15

16   GREENCARE DESIGNS LLC, and its
     Successors or Assigns,
17
                   Garnishee.
18

19

20          The Plaintiff, the United States of America, by counsel, NICHOLAS A.

21   TRUTANICH, United States Attorney for the District of Nevada, and SUMMER A.

22   JOHNSON, Assistant United States Attorney, respectfully moves the Court to enter the

23   Final Order of Continuing Garnishment in this matter pursuant to Section 3205 of the

24   Federal Debt Collection Procedures Act of 1990, 28 U.S.C. § 3205(c)(7). In support of this

25   motion, the United States claims:

26          1.     This Court entered judgment against NATHAN RIVERO on December 15,

27   2008 (ECF No. 965), and the outstanding balance as of February 19, 2021 is $120,559.88.

28          2.     The amount owing is a debt to the United States as defined in the Federal


                                                 1
          Case 2:06-cr-00210-LDG-VCF Document 1277 Filed 03/10/21 Page 2 of 6




 1   Collection Procedures Act of 1990 (“FDCPA”), 28 U.S.C. § 3301-3308. See 28 U.S.C.§

 2   3002(3)(B).

 3          3.     An Application for Writ of Continuing Garnishment was filed by the United

 4   States on January 13, 2021 (ECF No. 1273), and a Writ of Continuing Garnishment directed

 5   to Garnishee was duly issued. (ECF No. 1274). The Garnishee was served the Writ of

 6   Continuing Garnishment on January 15, 2021. (ECF No. 1275).

 7          4.     Pursuant to the Writ of Continuing Garnishment, the Garnishee filed an

 8   Answer stating that at the time of the service of the Writ it had in its possession, custody, or

 9   control personal property belonging to and due the Judgment Debtor in the form of wages

10   in the amount of $1,229.90 per week. (ECF No. 1275).

11          5.     The Judgment Debtor was served by FedEx, a copy of the Writ of Continuing

12   Garnishment and Notified of their right to a hearing. The Judgment Debtor has not

13   requested a hearing to determine exempt property.

14          6.      The FDCPA, 28 U.S.C. § 3205(a) et seq., permits a court to garnish up to

15   twenty-five percent of nonexempt disposable earnings. See 28 U.S.C. § 3002(9).

16          7.     All conditions to the issuance of a final order in continuing garnishment

17   against the nonexempt earnings of the Judgment Debtor are fully satisfied, and the entry of

18   the Final Order in Continuing Garnishment is appropriate. See 28 U.S.C. § 3205(c)(7)

19   (“After the garnishee files an Answer and if no hearing is requested within the required time

20   period, the Court shall promptly enter an Order directing the garnishee as the to the

21   disposition of the Judgment Debtor’s nonexempt interest in such property.”)

22                 Respectfully submitted,
23                                                              NICHOLAS A. TRUTANICH
                                                                United States Attorney
24

25                                                               /s/ Summer A. Johnson
                                                                SUMMER A. JOHNSON
26                                                              Assistant United States Attorney
27

28


                                                    2
          Case 2:06-cr-00210-LDG-VCF Document 1277 Filed 03/10/21 Page 3 of 6




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on February 19, 2021, I served all of the parties in this case the

 3   United States’ Motion for Final Order of Garnishment by CM/ECF and by first class mail,

 4   postage prepaid, as follows:

 5   Garnishee:
     Greencare Designs LLC
 6   6807 W. Gary Ave
 7   Las Vegas, NV 89139

 8
     Judgment Debtor:
 9
     9809 White Lilac Street
10   Las Vegas, NV 89178

11
                                                                 /s/ Summer A. Johnson
12                                                              SUMMER A. JOHNSON
13                                                              Assistant United States Attorney

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    3
           Case 2:06-cr-00210-LDG-VCF Document 1277 Filed 03/10/21 Page 4 of 6




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3
     SUMMER A. JOHNSON
 4   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
 6   Facsimile: (702) 388-6787
     E-mail: Summer.Johnson@usdoj.gov
 7   Attorneys for the United States

 8                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                    Case No.: 2:06-cr-00210-LDG-VCF
10
                   Judgment Creditor,             FINAL ORDER OF GARNISHMENT
11
            v.
12
     NATHAN RIVERO,
13
                   Judgment Debtor,
14
     and
15

16   GREENCARE DESIGNS LLC, and its
     Successors or Assigns,
17
                   Garnishee.
18

19

20          This matter is before the Court for consideration of the entry of a final order in

21   garnishment pursuant to Section 3205 of the Federal Debt Collections Procedures Act of

22   1990, 28 U.S.C. § 3205, against the non-exempt earnings of the Judgment Debtor,

23   NATHAN RIVERO.

24          The United States filed an Application for Writ of Garnishment seeking any

25   nonexempt property belonging to or owed the Judgment Debtor by Greencare Designs LLC,

26   its Successors or Assigns (“Garnishee”). A Writ of Garnishment was properly served on

27   Garnishee, which filed an Answer stating that it had in its possession, custody or control,

28   personal property belonging to and due the Judgment Debtor in the form of wages in the


                                                 4
          Case 2:06-cr-00210-LDG-VCF Document 1277 Filed 03/10/21 Page 5 of 6




 1   amount of $1,229.90 per week.

 2          The Judgment Debtor was served with the Writ of Garnishment and notified of their

 3   right to claim an exemption or request a hearing. The Judgment Debtor did not request a

 4   hearing to determine exempt property.

 5          Having considered the Application, Garnishee’s Answer and noting that the

 6   Judgment Debtor has not exercised their right to request a hearing, the Court GRANTS the

 7   United States’ Motion for Final Order of Garnishment and orders as follows:

 8          IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Garnishee

 9   is hereby ordered to pay into the hands of the Clerk, U.S. District Court, at least monthly,

10   the lesser of:

11          1. Twenty-five percent (25%) of Judgment Debtor’s disposable earnings; or

12          2. All amounts of Judgment Debtor’s disposable earnings in excess of 30 times the

13              federal minimum hourly wage. See 15 U.S.C. § 1673(a)

14          To calculate disposable earnings, subtract the following from wages, commissions,

15   income:

16          1. Federal Income Tax; and
            2. Federal Social Security Tax; and
17
            3. Other state and local income taxes (if any).
18          IT IS FURTHER ORDERED, ADJUDGED and DECREED that all monies
19   previously held by the Garnishee in accordance with the Writ of Garnishment shall
20   immediately be paid to the United States.
21          IT IS FURTHER ORDERED, ADJUDGED and DECREED that these sums are to
22   be applied to the Judgment rendered in the matter in the sum of $142,383.00, upon which
23   there is an unpaid balance of $120,559.88 due, as of February 19, 2021. These deductions
24   are to continue until the total amount due, plus accruing interest, is fully paid and satisfied.
25          Checks should be made payable to:
26
            Clerk of the Court, U.S. District Court
27

28          Mailed to:

                                                    5
         Case 2:06-cr-00210-LDG-VCF Document 1277 Filed 03/10/21 Page 6 of 6




 1         Clerk of the Court, U.S. District Court
           333 Las Vegas Boulevard South, Suite 1334
 2         Las Vegas, NV 89101
 3
           And bearing Judgment Debtor’s name and case number:
 4
           2:06-cr-00210-LDG-VCF
 5

 6             3-10-2021
     Dated: ___________________________     _________________________________________
 7                                          UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                              6
